Matter of Kougne T. v Mamadou D. (2015 NY Slip Op 08109)





Matter of Kougne T. v Mamadou D.


2015 NY Slip Op 08109


Decided on November 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015

16106

[*1] In re Kougne T., Petitioner-Respondent,
vMamadou D., Respondent-Appellant,


Carol L. Kahn, New York, for appellant.
Anne Reiniger, New York, for respondent.
Andrew J. Baer, New York, attorney for the children.

Order, Family Court, New York County (Carol J. Goldstein, Referee), entered on or about October 28, 2014, which, after a hearing, awarded sole custody of the subject children to petitioner mother with visitation to respondent father, unanimously affirmed, without costs.
The determination that it was in the children's best interests to award full custody to the mother, with visitation the father, has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Matter of Ernestine L. v New York City Admin. For Children's Servs., 71 AD3d 510 [1st Dept 2010]). The Referee correctly considered, among other things, the mother's role as primary caretaker, the father's lack of participation in the children's educational and medical care, his history of domestic violence against the mother, his lack of suitable housing, and his failure to take advantage of previous court-ordered visitation (see Matter of Xiomara M. v Robert M., 102 AD3d 581 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2015
CLERK